DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electric drive body housing said electric control motor, positioned between the shaft body and the control body or between the impeller body and the shaft body”, as recited in claim 26, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20 and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Modica US2017/0037853 A1.
Modica discloses, regarding claim 15, a pump group for an engine cooling system of a vehicle, the pump group comprising: an impeller 1 rotatable with respect to an axis suitable to move a quantity of cooling liquid into the engine cooling system; a shaft 2 extending in length along the axis and comprising an impeller end, the impeller 1 being integrally mounted on the impeller end, and a control end (see end of shaft 2 surrounded by 14) adapted to receive a rotary control action 20; and a pump body 11 comprising: an impeller body 11a housing the impeller 1 in an impeller chamber 1a; a shaft body (see left housing portion of 11a in Fig. 3; more particularly, the housing block which surrounds elements 13 and 31) partially housing and supporting the shaft 2 in free rotation; and a control body 11b integrally connected to the shaft body (clearly shown in Fig. 3), the control body 11b comprising a control opening (see opening at left end of 11b through which 2 extends in Fig. 3) through which the shaft 2 extends so that the control end protrudes axially from said control body 11b, wherein the control body 11b is axial-symmetrical in shape and comprises: a central tubular portion (see portion of 11b which narrowly surrounds shaft 2) having axial extension, the control opening being obtained inside the central tubular portion and having a dimension complementary to the shaft 2 (clearly shown in Fig. 3), so that the shaft 2 is kept in axis by walls defining said control opening; a support portion (of 11b) located in a distal position from the axis adapted to engage the shaft body (see how the portion of 11b which surrounds element 31 fits within the shaft portion of 11a in Fig. 3); a radial portion extending radially to said axis to integrally join the central tubular portion and the support portion (see how 11b extends radially from its narrow tube portion to the portion which surrounds 31); and a mechanical drive 20 controlling rotation of the shaft 2, the mechanical drive 20 comprising: a rotating member 21/27 mounted on the control body 11b outside the central tubular portion, in free rotation with respect to the axis, wherein the rotating member 21/27 is suitable for receiving an external rotary action from an external group (see 4) comprised in the vehicle; a rotating drum 14 integrally connected to the control end of the shaft 2 (clearly shown in Fig. 3); and a control device 22 configurable in an engagement configuration (Fig. 3a), in which the rotating member 21/27 and the rotating drum 14 are mutually engaged to rotate together, and a disengagement configuration (Fig. 3b), in which the rotating member 21/27 is separate from the rotating drum 14 and rotates individually; Re claim 16, wherein the rotating member 21/27 is axial-symmetrical in shape in relation to the axis and comprises, at a first axial end, an operating cavity (within portion 27), the rotating drum 14 and, partially, the control device 22 being housed in said operating cavity and, at a second axial end, a body housing cavity (within 21), the control body 11b being at least partially housed in said body housing cavity (clearly shown in Fig. 3); Re claim 17, wherein the rotating member 21/27 comprises a plug 27b adapted to close the operating cavity preventing access from outside; Re claim 18, wherein the rotating member 21/27 comprises: an outer perimeter wall 21a, located in a distal position from the axis, extending parallel to the axis, wherein said outer perimeter wall is suitable for being engaged by an outer unit 4 to receive an external rotational action; an inner wall (see inner wall of 21), located in a position proximal to the axis, extending parallel to the axis, wherein said inner wall engages the control body 11b by a bearing group 40/40a; and a radial wall extending radially to said axis to integrally join the inner wall with the outer perimeter wall (see how the width of 21 extends radially); Re claim 19, wherein said support portion has a dimension complementary to the body housing cavity (within 21; this claim is substantially broad, the dimensions of these two elements are concentric); Re claim 20, wherein the control device 22 performs an action in axial direction which allows changing from the engagement configuration to the disengagement configuration and vice versa (clearly shown in Figs. 3a and 3b); Re claim 26, further comprising an electric control drive 30, adapted to engage the shaft 2 to guide it in rotation, wherein said electric control drive comprises an electric control motor 30 and is positioned between the impeller 4 and the mechanical drive 20, wherein the pump body 11 comprises an electric drive body housing 33a said electric control motor 30, positioned between the shaft body (left housing portion of 11a in Fig. 3; more particularly, the housing block which surrounds elements 13 and 31) and the control body 11b; Re claim 27, wherein the external group is a transmission element 4.



Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Boffelli, Okuda, and Baumgartner references disclose pumps for engine cooling systems by lack the necessary pump body, shaft body, and/or control body structure to meet the limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746